DETAILED ACTION
Claims 1-26 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1, 3-8, 11, 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0205111 A1 to Bennet et al. in view of U.S. Pub. No. 2015/0235179 A1 to Schmidt et al. and further in view of U.S. Pub. No. 2018/0365702 A1 to Sehrawat et al. and further in view of U.S. Pat. No. 10,282,241 B1 issued to Kennedy.

As to claim 1, Bennet teaches a system for hosting a single page application, the system comprising: 
a server (Application Server 200) configured to host an application programming interface (API) module (Front-End Application Platform 214), the API module configured to perform a first API operation (Request 170) to host the single page application by providing code to a client device to In an example embodiment, the front-end application platform is Angular. Angular, commonly referred to as "Angular 2+" or "Angular 2", is a TypeScript-based front-end web application platform addressing all of the parts of the developer's workflow and utilized for building complex web applications. Specifically, Angular can be used to build client applications in Hypertext Markup Language (HTML) and in programming languages like JavaScript or TypeScript that complies with JavaScript. Angular combines declarative templates, dependency injection, end to end tooling, and integrated practices to solve problems related to the development of applications. Angular enables developers to build web, mobile, and desktop applications...Angular is used to create single-page web applications. When the end user connects to the application server for the first time, the entire web application is deployed to the web browser associated with the client device. Thus, the application developed using the front-end application platform is deployed to the browser of the client device. The end user downloads HTML or JavaScript code, page content, and all information related to the application to the web browser. Upon receiving all necessary data related to the application, the end user may use the application, for example, navigate a portal if the application is part of the portal. The user may continue using the application as if the application is run locally on the web browser because all necessary data related to the application are downloaded to the client side, i.e., to the end-user device. The web browser may request additional data from the application server as needed, and send data related to the end user behavior related to the application (actions, navigation, activity, commands, and so forth) to the application server...The application server may receive the request and, in response to the request, dynamically load the component into the client-side application. The component loaded into the application may be displayed as a widget associated with the application. Thus, the component can be dynamically consumed by the web application on the customer side. The customer may extend the web application dynamically to the customer side. The developers of the application do not need to perform any building steps to make the component part of the application or rebuild the web application to provide a new version of the web application with the embedded The end user 105 may send a request 170 to the application server 212 using the client device 120. The request 170 may include a request to deploy a component 150 to the application 132. In response to the request 170, the application server 212 may load the component 150 to the application 122. The application 122 and the component 150 may be rendered by the web browser 140...FIG. 2 shows a block diagram illustrating various modules of a system 200 for dynamically deploying a component in an application, according to an example embodiment. The system 200 may include an application server 212, a front-end application platform 214, and optionally a database 216. The front-end application platform 214 may be configured to build a client-side application. In an example embodiment, the front-end application platform is Angular. The client-side application may be built using one or more of the following: HTML, JavaScript, and TypeScript. In an example embodiment, the client-side application may be built as a single page application. The single-page application may include a portal of a workspace customized for the customer. The application server 212 may be configured to deploy the client-side application to a browser associated with a client device. The deployment of the application to the browser may include downloading the single-page application to the browser upon establishing a communication channel between the client device and the application server...” paragraphs 0017/0018/0021/0026-0028). 
Bennet is silent with reference to perform a second API operation through the single page application, the second API operation connecting the client device and a database to enable access to information stored at the database and to enable presentation of the information at the client device in a first format via the single page application, 
enabling presentation of the information at the client device in a first format via the single page application/update the single page application, and 
enabling presentation of the information at the client device in a second format received from the  page application, the user input indicating selection of a display format, wherein the first format corresponds to an untransformed data format, and wherein the second format corresponds to a transformed data format.
Schmidt teaches perform a second API operation (CRUD) through the single page application (“...single web application...” paragraph 0020), the second API operation connecting the client device and a The data store manager will now be described. CRUD is an acronym that encompasses all database operations needed to create, read, update (edit or change), and delete records in a database table. At a minimum, an SDCMS will require providing users who access their accounts from a client web browser with a user interface (comprised of web pages) allowing them to create new, read, edit, and delete existing records belonging only to their respective user accounts to/from any of the data tables in the data store. The whole of this user interface constitutes the data store manager...Additionally at a minimum an SDCMS will require providing users who access their accounts from a client web browser with a user interface (comprised of web pages) to view, add and delete documents from the document store. The whole of this interface constitutes the document store manager... To simplify the illustration of creating an SDCMS data store manager as it could be implemented in web application framework, FIG. 3 shows the embodiment discussed above with handler actions to read all records of each table in the data store followed by response generators to generate the web page. FIG. 3 shows a hyperlink 314 which must appear on some web page and must link to a specific table's read handler action or in a preferred embodiment this hyperlink would lead to a single handler action for reading the user's records from all tables for placement on a single read page. FIG. 3 shows an embodiment for illustration only using a single table's handler action 310, containing three handler actions within it the readAction( ) 312, the editAction( ) 316, and the deleteAction( ) 320. Note that a readAction( ) 312 processes the GET request sent via the hyperlink 314 and retrieves all records in the table associated with the table 310 and passes it to its associated response generator 360, which produces a web page containing an HTML hyperlink element 362 to add a new record to the table, and an HTML hyperlink element 364 next to each of the user's records in the table to edit just that record, and a "Delete" hyperlink 366 also next to each record to delete just that record. Note that both the "Add New" 362 and the "Edit" hyperlinks 364 pass program execution to a single handler action, the editAction( ) 316 which serves both to add a new record and edit an existing one. Whether we are adding a new record or editing an existing one is determined by whether or not a value"0" is passed as a parameter in the URL to the editAction( ) 316. A value of "0" indicates a new record is being added, but if not "0", it represents the value of the id field of the record to edit and that value is used to retrieve the record's data from the table. In either case, the information is passed to the editAction's 316 associated response generator 370 which either displays a blank form, or a form with the data from the record to edit. Note that the response generator 370 will produce a web page containing two hyperlinks, a "Cancel" hyperlink 372, and a "Submit" element 376 for the form data. "Cancel" 372 is a hyperlink back to the readAction( ) 312 permitting the user to abort an add or edit operation. And "Submit" 376 when clicked by the user leads back to the editAction( ) 316 with an HTTP POST request which either saves a new record to the table with the values in the POST request, or updates the edited record with the values of the POST request. Upon completion, editAction( ) 316 redirects execution to the readAction( ) 312 which will re retrieve all the table records, including a newly added or updated existing record and pass the data to response generator 360...A minimum of three handler actions are needed to accomplish CRUD operations on each table. Hence, in the logically simplest implementation, for the five tables in FIG. 2 we only need 15 handler actions. Since each table requires identical code to achieve CRUD operations with changes required only in table names and table field names, FIG. 2 suffices, therefore, to instruct one skilled in the art how to build the needed handler actions and response generators for the remaining tables to complete the construction of the entire data store manager...” paragraphs 0038/0039/0047/0048),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Bennet with the teaching of Schmidt because the teaching of Schmidt would improve the system of Bennet by providing major functions for managing relational databases. 
Sehrawat teaches enabling presentation of the information at the client device in a first format (e.g., JSON or XML) via the single page application/update the single page application (“...(i.e., a "single page" web application)...” paragraph 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Bennet and Schmidt with the teaching of Sehrawat because the teaching of Sehrawat would improve the system of Bennet and Schmidt by allowing users to present information based on individual preferences for the appearances of the User Interface presented to him/her.
The user interface 400 can also allow the user to specify the return format 408 of the RESTful service. As described above, the return format may be either JSON or XML. In this example, the user can select from a drop down list (for example, JSON, XML, query based, path based). In this example, the return type is determined based on the path or the URL. The user interface 400 includes a return format path where the user can specify the path to request a JSON return type 410 and one for an XML 412 return type. Alternatively, if the user selects the query based option, the user interface 400 may include a field where a user may specify a parameter and one or more values that correspond to the return types...The user interface 500 can also allow the user to specify the return format 510 of the RESTful service. As described above, the return format may be either JSON or XML. In this example, the user can select from a drop down list (for example, JSON, XML, query based, path based). In this example, the user has selected to receive JSON responses. Accordingly, the return format parameter 510 field is disabled...” Col. 7 Ln. 24-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Bennet, Schmidt and Sehrawat with the teaching of Kennedy because the teaching of Kennedy would improve the system of Bennet, Schmidt and Sehrawat by allowing users to determine request return type.

As to claim 3, Bennet teaches the system of claim 1, wherein the single page application is operable to present information to the client device about the API module via the user interface presentation (“...The plurality of applications associated with the application server may be developed using a front-end application platform configured to build client-In an example embodiment, the front-end application platform is Angular. Angular, commonly referred to as "Angular 2+" or "Angular 2", is a TypeScript-based front-end web application platform addressing all of the parts of the developer's workflow and utilized for building complex web applications. Specifically, Angular can be used to build client applications in Hypertext Markup Language (HTML) and in programming languages like JavaScript or TypeScript that complies with JavaScript. Angular combines declarative templates, dependency injection, end to end tooling, and integrated practices to solve problems related to the development of applications. Angular enables developers to build web, mobile, and desktop applications...Angular is used to create single-page web applications. When the end user connects to the application server for the first time, the entire web application is deployed to the web browser associated with the client device. Thus, the application developed using the front-end application platform is deployed to the browser of the client device. The end user downloads HTML or JavaScript code, page content, and all information related to the application to the web browser. Upon receiving all necessary data related to the application, the end user may use the application, for example, navigate a portal if the application is part of the portal. The user may continue using the application as if the application is run locally on the web browser because all necessary data related to the application are downloaded to the client side, i.e., to the end-user device. The web browser may request additional data from the application server as needed, and send data related to the end user behavior related to the application (actions, navigation, activity, commands, and so forth) to the application server...The application server may receive the request and, in response to the request, dynamically load the component into the client-side application. The component loaded into the application may be displayed as a widget associated with the application. Thus, the component can be dynamically consumed by the web application on the customer side. The customer may extend the web application dynamically to the customer side. The developers of the application do not need to perform any building steps to make the component part of the application or rebuild the web application to provide a new version of the web application with the embedded component...The end user 105 may send a request 170 to the application server 212 using the client device 120. The request 170 may include a request to deploy a component 150 to the application 132. In response to the request 170, the application server 212 may load the component 150 to the application 122. The application 122 and the component 150 may be rendered by the web browser 140...FIG. 2 shows a block diagram illustrating various modules of a system 200 for dynamically deploying a component in an application, according to an example embodiment. The system 200 may include an application server 212, a front-end application platform 214, and optionally a database 216. The front-end application platform 214 may be configured to build a client-side application. In an example embodiment, the front-end application platform is Angular. The client-side application may be built using one or more of the following: HTML, JavaScript, and TypeScript. In an example embodiment, the client-side application may be built as a single page application. The single-page application may include a portal of a workspace customized for the customer. The application server 212 may be configured to deploy the client-side application to a browser associated with a client device. The deployment of the application to the browser may include downloading the single-page application to the browser upon establishing a communication channel between the client device and the application server...” paragraphs 0017/0018/0021/0026-0028). 

As to claim 4, Bennet as modified by Schmidt and Sehrawat teaches the system of claim 1, however it is silent with reference to wherein the information is stored in the database in the untransformed data format.  
Kennedy teaches wherein the information is stored in the database in the untransformed data format (“...The user interface 400 also allows the user to specify the name of the parameters 406 that are used in the authentication (in this example, the parameter "key") and referred to as "Auth Parameters". For some authentication types there may not be variable parameter names (for example, for Basic authentication the names of the header fields are predetermined). If there are no parameters available, the area used to specify the auth parameters 406 may be greyed out, invisible, collapsed, or otherwise inaccessible. The user interface 400 can also allow the user to specify the return format 408 of the RESTful service. As described above, the return format may be either JSON or XML. In this example, the user can select from a drop down list (for example, JSON, XML, query based, path based). In this example, the return type is determined based on the path or the URL. The user interface 400 includes a return format path where the user can specify the path to request a JSON return type 410 and one for an XML 412 return type. Alternatively, if the user selects the query based option, the user interface 400 may include a field where a user may specify a parameter and one or more values that correspond to the return types...The user interface 500 can also allow the user to specify the return format 510 of the RESTful service. As described above, the return format may be either JSON or XML. In this example, the user can select from a drop down list (for example, JSON, XML, query based, path based). In this example, the user has selected to receive JSON responses. Accordingly, the return format parameter 510 field is disabled...” Col. 7 Ln. 24-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Bennet, Schmidt and Sehrawat with the teaching of Kennedy because the teaching of Kennedy would improve the system of Bennet, Schmidt and Sehrawat by allowing users to determine request return type.

As to claim 5, Bennet teaches the system of claim 1, however it is silent with reference to wherein the second API operation comprises a 
Schmidt teaches wherein the second API operation comprises a create operation, a read operation, an update operation, or a delete operation (“...The data store manager will now be described. CRUD is an acronym that encompasses all database operations needed to create, read, update (edit or change), and delete records in a database table. At a minimum, an SDCMS will require providing users who access their accounts from a client web browser with a user interface (comprised of web pages) allowing them to create new, read, edit, and delete existing records belonging only to their respective user accounts to/from any of the data tables in the data store. The whole of this user interface constitutes the data store manager...Additionally at a minimum an SDCMS will require providing users who access their accounts from a client web browser with a user interface (comprised of web pages) to view, add and delete documents from the document store. The whole of this interface constitutes the document store manager... To simplify the illustration of creating an SDCMS data store manager as it could be implemented in web application framework, FIG. 3 shows the embodiment discussed above with handler actions to read all records of each table in the data store followed by response generators to generate the web page. FIG. 3 shows a hyperlink 314 which must appear on some web page and must link to a specific table's read handler action or in a preferred embodiment this hyperlink would lead to a single handler action for reading the user's records from all tables for placement on a single read page. FIG. 3 shows an embodiment for illustration only using a single table's handler action 310, containing three handler actions within it the readAction( ) 312, the editAction( ) 316, and the deleteAction( ) 320. Note that a readAction( ) 312 processes the GET request sent via the hyperlink 314 and retrieves all records in the table associated with the table 310 and passes it to its associated response generator 360, which produces a web page containing an HTML hyperlink element 362 to add a new record to the table, and an HTML hyperlink element 364 next to each of the user's records in the table to edit just that record, and a "Delete" hyperlink 366 also next to each record to delete just that record. Note that both the "Add New" 362 and the "Edit" hyperlinks 364 pass program execution to a single handler action, the editAction( ) 316 which serves both to add a new record and edit an existing one. Whether we are adding a new record or editing an existing one is determined by whether or not a value"0" is passed as a parameter in the URL to the editAction( ) 316. A value of "0" indicates a new record is being added, but if not "0", it represents the value of the id field of the record to edit and that value is used to retrieve the record's data from the table. In either case, the information is passed to the editAction's 316 associated response generator 370 which either displays a blank form, or a form with the data from the record to edit. Note that the response generator 370 will produce a web page containing two hyperlinks, a "Cancel" hyperlink 372, and a "Submit" element 376 for the form data. "Cancel" 372 is a hyperlink back to the readAction( ) 312 permitting the user to abort an add or edit operation. And "Submit" 376 when clicked by the user leads back to the editAction( ) 316 with an HTTP POST request which either saves a new record to the table with the values in the POST request, or updates the edited record with the values of the POST request. Upon completion, editAction( ) 316 redirects execution to the readAction( ) 312 which will re retrieve all the table records, including a newly added or updated existing record and pass the data to response generator 360...A minimum of three handler actions are needed to accomplish CRUD operations on each table. Hence, in the logically simplest implementation, for the five tables in FIG. 2 we only need 15 handler actions. Since each table requires identical code to achieve CRUD operations with changes required only in table names and table field names, FIG. 2 suffices, therefore, to instruct one skilled in the art how to build the needed handler actions and response generators for the remaining tables to complete the construction of the entire data store manager...” paragraphs 0038/0039/0047/0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Bennet, Sehrawat and Kennedy with the teaching of Schmidt because the teaching of Schmidt would improve the system of Bennet, Sehrawat and Kennedy by providing major functions for managing relational databases. 

As to claim 6, Bennet teaches the system of claim 1, however it is silent with reference to wherein the single page application is configured to receive secure credentials from the client device, the secure credentials indicating authorized access associated with the second API operation.  
Schmidt teaches wherein the single page application is configured to receive secure credentials from the client device, the secure credentials indicating authorized access associated with the second API operation FIG. 3 now shows for illustration purposes only the data store manager. The data store manager must provide the means for a logged in and authenticated user from a web browser on a client computer to perform all CRUD operations on each table and each record of each table in the data store associated with the user's user_account id. FIG. 2 defines the data store to require a user_account id field in all records of every table to associate every record with a unique user_account record. The account manager of FIG. 5 establishes a means whereby every HTTP request submitted by a logged in, authenticated user is identifiable by the value of the user_account table id field associated with the request. Providing the user the means of performing CRUD operations only on his account records using web application technology can be accomplished in many ways. Providing any of these means along with meeting other claims result in an SDCMS, however a certain means of providing all CRUD operations is regarded as the preferred embodiment. In what follows, the variety of means of providing CRUD operations is discussed any of which comply with the requirements for an SDCMS and the preferred means is also defined...” paragraph 0041).


As to claim 7, Bennet teaches the system of claim 6, however it is silent with reference to wherein, in response to receiving the secure credentials, the single page application is further configured to: 
perform an API call to the second API operation; 
receive data from the database associated with the second API operation; and 
provide the data to the client device via the user interface presentation.
Schmidt teaches wherein, in response to receiving the secure credentials, the single page application is further configured to: 
perform an API call to the second API operation; 
receive data from the database associated with the second API operation; and 
The data store manager will now be described. CRUD is an acronym that encompasses all database operations needed to create, read, update (edit or change), and delete records in a database table. At a minimum, an SDCMS will require providing users who access their accounts from a client web browser with a user interface (comprised of web pages) allowing them to create new, read, edit, and delete existing records belonging only to their respective user accounts to/from any of the data tables in the data store. The whole of this user interface constitutes the data store manager...Additionally at a minimum an SDCMS will require providing users who access their accounts from a client web browser with a user interface (comprised of web pages) to view, add and delete documents from the document store. The whole of this interface constitutes the document store manager... To simplify the illustration of creating an SDCMS data store manager as it could be implemented in web application framework, FIG. 3 shows the embodiment discussed above with handler actions to read all records of each table in the data store followed by response generators to generate the web page. FIG. 3 shows a hyperlink 314 which must appear on some web page and must link to a specific table's read handler action or in a preferred embodiment this hyperlink would lead to a single handler action for reading the user's records from all tables for placement on a single read page. FIG. 3 shows an embodiment for illustration only using a single table's handler action 310, containing three handler actions within it the readAction( ) 312, the editAction( ) 316, and the deleteAction( ) 320. Note that a readAction( ) 312 processes the GET request sent via the hyperlink 314 and retrieves all records in the table associated with the table 310 and passes it to its associated response generator 360, which produces a web page containing an HTML hyperlink element 362 to add a new record to the table, and an HTML hyperlink element 364 next to each of the user's records in the table to edit just that record, and a "Delete" hyperlink 366 also next to each record to delete just that record. Note that both the "Add New" 362 and the "Edit" hyperlinks 364 pass program execution to a single handler action, the editAction( ) 316 which serves both to add a new record and edit an existing one. Whether we are adding a new record or editing an existing one is determined by whether or not a value"0" is passed as a parameter in the URL to the editAction( ) 316. A value of "0" indicates a new record is being added, but if not "0", it represents the value of the id field of the record to edit and that value is used to retrieve the record's data from the table. In either case, the information is passed to the editAction's 316 associated response generator 370 which either displays a blank form, or a form with the data from the record to edit. Note that the response generator 370 will produce a web page containing two hyperlinks, a "Cancel" hyperlink 372, and a "Submit" element 376 for the form data. "Cancel" 372 is a hyperlink back to the readAction( ) 312 permitting the user to abort an add or edit operation. And "Submit" 376 when clicked by the user leads back to the editAction( ) 316 with an HTTP POST request which either saves a new record to the table with the values in the POST request, or updates the edited record with the values of the POST request. Upon completion, editAction( ) 316 redirects execution to the readAction( ) 312 which will re retrieve all the table records, including a newly added or updated existing record and pass the data to response generator 360...A minimum of three handler actions are needed to accomplish CRUD operations on each table. Hence, in the logically simplest implementation, for the five tables in FIG. 2 we only need 15 handler actions. Since each table requires identical code to achieve CRUD operations with changes required only in table names and table field names, FIG. 2 suffices, therefore, to instruct one skilled in the art how to build the needed handler actions and response generators for the remaining tables to complete the construction of the entire data store manager...” paragraphs 0038/0039/0047/0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Bennet, Sehrawat and Kennedy with the teaching of Schmidt because the teaching of Schmidt would improve the system of Bennet, Sehrawat and Kennedy by providing major functions for managing relational databases. 

As to claim 8, Sehrawat teaches the system of claim 7, however it is silent with reference to wherein the data is provided to the client device in a JavaScript Object Notation (JSON) format ((e.g., JSON or XML) paragraph 0058), and wherein the user interface presentation comprises a data table ((e.g., a layout in rows and/or columns) paragraph 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Bennet and Schmidt with the teaching of Sehrawat because the teaching of Sehrawat would improve the system of Bennet and Schmidt by allowing 

As to claim 11, Bennet teaches a method of hosting a single page application, the method comprising: 
hosting, at an application programming interface (API) module (Angular) of a server (Application Server 200), the single page application as a first API operation by providing code to a client device to enable rendering of a page at the client device as a user interface presentation (“...The plurality of applications associated with the application server may be developed using a front-end application platform configured to build client-side applications, also referred herein to as applications. In an example embodiment, the front-end application platform is Angular. Angular, commonly referred to as "Angular 2+" or "Angular 2", is a TypeScript-based front-end web application platform addressing all of the parts of the developer's workflow and utilized for building complex web applications. Specifically, Angular can be used to build client applications in Hypertext Markup Language (HTML) and in programming languages like JavaScript or TypeScript that complies with JavaScript. Angular combines declarative templates, dependency injection, end to end tooling, and integrated practices to solve problems related to the development of applications. Angular enables developers to build web, mobile, and desktop applications...Angular is used to create single-page web applications. When the end user connects to the application server for the first time, the entire web application is deployed to the web browser associated with the client device. Thus, the application developed using the front-end application platform is deployed to the browser of the client device. The end user downloads HTML or JavaScript code, page content, and all information related to the application to the web browser. Upon receiving all necessary data related to the application, the end user may use the application, for example, navigate a portal if the application is part of the portal. The user may continue using the application as if the application is run locally on the web browser because all necessary data related to the application are downloaded to the client side, i.e., to the end-user device. The web browser may request additional data from the application server as needed, and send data related to the end user behavior related to the application (actions, navigation, activity, commands, and so forth) to the application server...The application server may receive the request and, in response to the request, dynamically load the component into the client-side application. The component loaded into the application may be displayed as a widget associated with the application. Thus, the component can be dynamically consumed by the web application on the customer side. The customer may extend the web application dynamically to the customer side. The developers of the application do not need to perform any building steps to make the component part of the application or rebuild the web application to provide a new version of the web application with the embedded component...The end user 105 may send a request 170 to the application server 212 using the client device 120. The request 170 may include a request to deploy a component 150 to the application 132. In response to the request 170, the application server 212 may load the component 150 to the application 122. The application 122 and the component 150 may be rendered by the web browser 140...FIG. 2 shows a block diagram illustrating various modules of a system 200 for dynamically deploying a component in an application, according to an example embodiment. The system 200 may include an application server 212, a front-end application platform 214, and optionally a database 216. The front-end application platform 214 may be configured to build a client-side application. In an example embodiment, the front-end application platform is Angular. The client-side application may be built using one or more of the following: HTML, JavaScript, and TypeScript. In an example embodiment, the client-side application may be built as a single page application. The single-page application may include a portal of a workspace customized for the customer. The application server 212 may be configured to deploy the client-side application to a browser associated with a client device. The deployment of the application to the browser may include downloading the single-page application to the browser upon establishing a communication channel between the client device and the application server...” paragraphs 0017/0018/0021/0026-0028).
 Bennet is silent with reference to in response to hosting the single page application as the first API operation, performing a second API operation through the single page application, the second API operation connecting the client device and a database to enable access to information stored at the database and to enable presentation of the information at the client device, 

enabling presentation of the information at the client device in a second format received from the  page application, the user input indicating selection of a display format, wherein the first format corresponds to an untransformed data format, and wherein the second format corresponds to a transformed data format.
Schmidt teaches in response to hosting the single page application as the first API operation, performing a second API operation through the single page application, the second API operation connecting the client device and a database to enable access to information stored at the database and to enable presentation of the information at the client device (“...The data store manager will now be described. CRUD is an acronym that encompasses all database operations needed to create, read, update (edit or change), and delete records in a database table. At a minimum, an SDCMS will require providing users who access their accounts from a client web browser with a user interface (comprised of web pages) allowing them to create new, read, edit, and delete existing records belonging only to their respective user accounts to/from any of the data tables in the data store. The whole of this user interface constitutes the data store manager...Additionally at a minimum an SDCMS will require providing users who access their accounts from a client web browser with a user interface (comprised of web pages) to view, add and delete documents from the document store. The whole of this interface constitutes the document store manager... To simplify the illustration of creating an SDCMS data store manager as it could be implemented in web application framework, FIG. 3 shows the embodiment discussed above with handler actions to read all records of each table in the data store followed by response generators to generate the web page. FIG. 3 shows a hyperlink 314 which must appear on some web page and must link to a specific table's read handler action or in a preferred embodiment this hyperlink would lead to a single handler action for reading the user's records from all tables for placement on a single read page. FIG. 3 shows an embodiment for illustration only using a single table's handler action 310, containing three handler actions within it the readAction( ) 312, the editAction( ) 316, and the deleteAction( ) 320. Note that a readAction( ) 312 processes the GET request sent via the hyperlink 314 and retrieves all records in the table associated with the table 310 and passes it to its associated response generator 360, which produces a web page containing an HTML hyperlink element 362 to add a new record to the table, and an HTML hyperlink element 364 next to each of the user's records in the table to edit just that record, and a "Delete" hyperlink 366 also next to each record to delete just that record. Note that both the "Add New" 362 and the "Edit" hyperlinks 364 pass program execution to a single handler action, the editAction( ) 316 which serves both to add a new record and edit an existing one. Whether we are adding a new record or editing an existing one is determined by whether or not a value"0" is passed as a parameter in the URL to the editAction( ) 316. A value of "0" indicates a new record is being added, but if not "0", it represents the value of the id field of the record to edit and that value is used to retrieve the record's data from the table. In either case, the information is passed to the editAction's 316 associated response generator 370 which either displays a blank form, or a form with the data from the record to edit. Note that the response generator 370 will produce a web page containing two hyperlinks, a "Cancel" hyperlink 372, and a "Submit" element 376 for the form data. "Cancel" 372 is a hyperlink back to the readAction( ) 312 permitting the user to abort an add or edit operation. And "Submit" 376 when clicked by the user leads back to the editAction( ) 316 with an HTTP POST request which either saves a new record to the table with the values in the POST request, or updates the edited record with the values of the POST request. Upon completion, editAction( ) 316 redirects execution to the readAction( ) 312 which will re retrieve all the table records, including a newly added or updated existing record and pass the data to response generator 360...A minimum of three handler actions are needed to accomplish CRUD operations on each table. Hence, in the logically simplest implementation, for the five tables in FIG. 2 we only need 15 handler actions. Since each table requires identical code to achieve CRUD operations with changes required only in table names and table field names, FIG. 2 suffices, therefore, to instruct one skilled in the art how to build the needed handler actions and response generators for the remaining tables to complete the construction of the entire data store manager...” paragraphs 0038/0039/0047/0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Bennet with the teaching of Schmidt because the teaching of Schmidt 
Sehrawat teaches enabling presentation of the information at the client device in a first format via the single page application/update the single page application (“...i.e., a "single page" web application...” paragraph 0060) (“...In presenting the CSR UI to the CSR, one or more files may be transmitted by a server of third-party company to the CSR device, such as an HTML file, a CSS file, or a JavaScript file. A browser running on the CSR device will process these files to generate the UI to present to the CSR. In processing the files, the browser may create a document object model (DOM) that represents the web page being presented to the CSR and execute JavaScript that may assist in presenting the web page and respond to actions of the CSR...After presenting the initial web page to the CSR, the CSR device may later update portions of the web page using update data received from a server of third-party company or from another entity, such as a fourth-party company. The update data may be in any appropriate format (e.g., JSON or XML) and include information that may be used to update or modify a portion of the presented web page. Any appropriate techniques may be used to update a portion of the web page. For example, the CSR may perform an action, such as clicking on a button, that causes JavaScript running in the browser to request update data from a server of third-party company, receive the update data, and then update a portion of the web page by modifying the DOM using the update data. In some implementations, push techniques (e.g., Comet) may be used to allow the server of third-party company to push update data to the browser, and JavaScript running in the browser may receive the update data and modify the DOM to update a portion of the web page. In some implementations, JavaScript running in the browser may periodically poll the server of the third-party company to see if new update data is available, receive the update data, and update a portion of the web page using the received update data...Accordingly, a web page presented to the CSR may be continuously updated based on actions performed by the CSR or update data received from the server. In some implementations, the CSR may only be presented with a single web page for the duration of the work day, and this single web page may be updated using the techniques described above (i.e., a "single page" web application). In some implementations, a CSR may sometimes be presented with a new web page in addition to updating an existing web page. For example, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Bennet and Schmidt with the teaching of Sehrawat because the teaching of Sehrawat would improve the system of Bennet and Schmidt by allowing users to present information based on individual preferences for the appearances of the User Interface presented to him/her.
Kennedy teaches enable presentation of the information at the client device in a second format received from the  page application, the user input indicating selection of a display format, wherein the first format corresponds to an untransformed data format, and wherein the second format corresponds to a transformed data format (“...The user interface 400 also allows the user to specify the name of the parameters 406 that are used in the authentication (in this example, the parameter "key") and referred to as "Auth Parameters". For some authentication types there may not be variable parameter names (for example, for Basic authentication the names of the header fields are predetermined). If there are no parameters available, the area used to specify the auth parameters 406 may be greyed The user interface 400 can also allow the user to specify the return format 408 of the RESTful service. As described above, the return format may be either JSON or XML. In this example, the user can select from a drop down list (for example, JSON, XML, query based, path based). In this example, the return type is determined based on the path or the URL. The user interface 400 includes a return format path where the user can specify the path to request a JSON return type 410 and one for an XML 412 return type. Alternatively, if the user selects the query based option, the user interface 400 may include a field where a user may specify a parameter and one or more values that correspond to the return types...The user interface 500 can also allow the user to specify the return format 510 of the RESTful service. As described above, the return format may be either JSON or XML. In this example, the user can select from a drop down list (for example, JSON, XML, query based, path based). In this example, the user has selected to receive JSON responses. Accordingly, the return format parameter 510 field is disabled...” Col. 7 Ln. 24-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of 

As to claim 22, see the rejection of claim 1 above, expect for a memory and a processor.
Bennet teaches a memory (Memory 520); and 
a processor (Processor 510).

As to claim 23, Kennedy teaches the client device of claim 22, wherein the page application includes a first Page 6 of 17U.S. App. No.: 16/351,171Atty. Dkt. No.: 18-2456-US-NP input element associated with the first format and a second input element associated with the second format, and wherein the user input is received via the second input element (“...The user interface 400 also allows the user to specify the name of the parameters 406 that are used in the authentication (in this example, the parameter "key") and referred to as "Auth Parameters". For some authentication types there may not be variable parameter names (for example, for Basic authentication the names of the header fields are predetermined). If there are no parameters available, the area used to specify the auth parameters 406 may be greyed out, invisible, collapsed, or The user interface 400 can also allow the user to specify the return format 408 of the RESTful service. As described above, the return format may be either JSON or XML. In this example, the user can select from a drop down list (for example, JSON, XML, query based, path based). In this example, the return type is determined based on the path or the URL. The user interface 400 includes a return format path where the user can specify the path to request a JSON return type 410 and one for an XML 412 return type. Alternatively, if the user selects the query based option, the user interface 400 may include a field where a user may specify a parameter and one or more values that correspond to the return types...The user interface 500 can also allow the user to specify the return format 510 of the RESTful service. As described above, the return format may be either JSON or XML. In this example, the user can select from a drop down list (for example, JSON, XML, query based, path based). In this example, the user has selected to receive JSON responses. Accordingly, the return format parameter 510 field is disabled...” Col. 7 Ln. 24-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of 

As to claim 25, Bennet teaches the client device of claim 22, wherein the single page application is operable to present information about an application programming interface (API) module of the server via the user interface presentation (“...The plurality of applications associated with the application server may be developed using a front-end application platform configured to build client-side applications, also referred herein to as applications. In an example embodiment, the front-end application platform is Angular. Angular, commonly referred to as "Angular 2+" or "Angular 2", is a TypeScript-based front-end web application platform addressing all of the parts of the developer's workflow and utilized for building complex web applications. Specifically, Angular can be used to build client applications in Hypertext Markup Language (HTML) and in programming languages like JavaScript or TypeScript that complies with JavaScript. Angular combines declarative templates, dependency injection, end to end tooling, and integrated practices to solve problems related to the development of applications. Angular enables developers to build web, mobile, and desktop applications...Angular is used to create single-page web applications. When the end user connects to the application server for the first time, the entire web application is deployed to the web browser associated with the client device. Thus, the application developed using the front-end application platform is deployed to the browser of the client device. The end user downloads HTML or JavaScript code, page content, and all information related to the application to the web browser. Upon receiving all necessary data related to the application, the end user may use the application, for example, navigate a portal if the application is part of the portal. The user may continue using the application as if the application is run locally on the web browser because all necessary data related to the application are downloaded to the client side, i.e., to the end-user device. The web browser may request additional data from the application server as needed, and send data related to the end user behavior related to the application (actions, navigation, activity, commands, and so forth) to the application server...The application server may receive the request and, in response to the request, dynamically load the component into the client-side application. The component loaded into the application may be displayed as a widget associated with the application. Thus, the component can be dynamically consumed by the web application on the customer side. The customer may extend the web application dynamically to the customer side. The developers of the application do not need to perform any building steps to make the component part of the application or rebuild the web application to provide a new version of the web application with the embedded component...The end user 105 may send a request 170 to the application server 212 using the client device 120. The request 170 may include a request to deploy a component 150 to the application 132. In response to the request 170, the application server 212 may load the component 150 to the application 122. The application 122 and the component 150 may be rendered by the web browser 140...FIG. 2 shows a block diagram illustrating various modules of a system 200 for dynamically deploying a component in an application, according to an example embodiment. The system 200 may include an application server 212, a front-end application platform 214, and optionally a database 216. The front-end application platform 214 may be configured to build a client-side application. In an example embodiment, the front-end application platform is Angular. The client-side application may be built using one or more of the following: HTML, JavaScript, and TypeScript. In an example embodiment, the client-side application may be built as a single page application. The single-page application may include a portal of a workspace customized for the customer. The application server 212 may be configured to deploy the client-side application to a browser associated with a client device. The deployment of the application to the browser may include downloading the single-page application to the browser upon establishing a communication channel between the client device and the application server...” paragraphs 0017/0018/0021/0026-0028). 

Claims 2, 12-17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0205111 A1 to Bennet et al. in view of U.S. Pub. No. 2015/0235179 A1 to Schmidt et al. and further in view of U.S. Pub. No. 2018/0365702 A1 to Sehrawat et al. and further in view of U.S. Pat. No. 10,282,241 B1 issued to Kennedy as applied to claims 1, 11 and 22 above, and further in view of U.S. Pub. No. 2018/0219854 A1 to Miran et al.

Specifically, Angular can be used to build client applications in Hypertext Markup Language (HTML) and in programming languages like JavaScript or TypeScript that complies with JavaScript. Angular combines declarative templates, dependency injection, end to end tooling, and integrated practices to solve problems related to the development of applications. Angular enables developers to build web, mobile, and desktop applications... FIG. 2 shows a block diagram illustrating various modules of a system 200 for dynamically deploying a component in an application, according to an example embodiment. The system 200 may include an application server 212, a front-end application platform 214, and optionally a database 216. The front-end application The client-side application may be built using one or more of the following: HTML, JavaScript, and TypeScript. In an example embodiment, the client-side application may be built as a single page application. The single-page application may include a portal of a workspace customized for the customer. The application server 212 may be configured to deploy the client-side application to a browser associated with a client device. The deployment of the application to the browser may include downloading the single-page application to the browser upon establishing a communication channel between the client device and the application server...” paragraph 0017/0028).
Miran teaches dynamically updates the HTML page upon user interaction with the web application (“...In SPAs, a single HTML page is loaded to a browser of a client device and is dynamically updated as the user interacts with the application. Typically, the single web page includes all necessary code (e.g., HTML, JavaScript, and CSS) to be rendered on the browser. Interaction with the server hosting a single-page application is performed using protocols, such as AJAX and HTML5, to create responsive web applications without constant page reloads...In SPAs, a single HTML page is loaded to a browser of a client device 220 and is dynamically updated as a user interacts with a SPA. Typically, the loaded single web page includes all necessary resources (e.g., HTML, JavaScript, and CSS) to be rendered on the browser. Interaction between a browser of a client device 220 and a server 217 hosting the SPA 215 is performed using protocols, such as AJAX and HTML5. For example, XMLHttpRequest (XHR) requests are sent from client devices 220 to the server 217 to retrieve resources of the SPA 215...” paragraphs 0008/0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Bennet, Sehrawat and Kennedy with the teaching of Miran because the teaching of Miran would improve the system of Bennet, Sehrawat and Kennedy by creating or providing responsive web applications without constant page reloads (Miran paragraph 0029).

As to claim 12, Bennet teaches the method of claim 11, wherein the single page application is a web application that loads a single hypertext markup language (HTML) page (“...The plurality of applications associated with the application server may be developed using a front-end application Specifically, Angular can be used to build client applications in Hypertext Markup Language (HTML) and in programming languages like JavaScript or TypeScript that complies with JavaScript. Angular combines declarative templates, dependency injection, end to end tooling, and integrated practices to solve problems related to the development of applications. Angular enables developers to build web, mobile, and desktop applications... FIG. 2 shows a block diagram illustrating various modules of a system 200 for dynamically deploying a component in an application, according to an example embodiment. The system 200 may include an application server 212, a front-end application platform 214, and optionally a database 216. The front-end application platform 214 may be configured to build a client-side application. In an example embodiment, the front-end application platform is Angular. The client-side application may be built using one or more of the following: HTML, JavaScript, and TypeScript. In an example embodiment, the client-side application may be built as a single page application. The single-page application may include a portal of a workspace customized for the customer. The application server 212 may be configured to deploy the client-side application to a browser associated with a client device. The deployment of the application to the browser may include downloading the single-page application to the browser upon establishing a communication channel between the client device and the application server...” paragraph 0017/0028).
Miran teaches dynamically updates the HTML page upon user interaction with the web application (“...In SPAs, a single HTML page is loaded to a browser of a client device and is dynamically updated as the user interacts with the application. Typically, the single web page includes all necessary code (e.g., HTML, JavaScript, and CSS) to be rendered on the browser. Interaction with the server hosting a single-page application is performed using protocols, such as AJAX and HTML5, to create responsive web applications without constant page reloads...In SPAs, a single HTML page is loaded to a browser of a client device 220 and is dynamically updated as a user interacts with a SPA. Typically, the loaded single web page includes all necessary resources (e.g., HTML, JavaScript, and CSS) to be rendered on the browser. Interaction between a browser of a client device 220 and a server 217 hosting the SPA 215 is performed using protocols, such as AJAX and HTML5. For example, XMLHttpRequest (XHR) requests are sent from client devices 220 to the server 217 to retrieve resources of the SPA 215...” paragraphs 0008/0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Bennet, Schmidt, Sehrawat and Kennedy with the teaching of Miran because the teaching of Miran would improve the system of Bennet, Schmidt, Sehrawat and Kennedy by creating or providing responsive web applications without constant page reloads (Miran paragraph 0029).

As to claims 13, 15 and 16, see the rejection of claims 5, 6 and 7 respectively.

As to claim 14, Bennet teaches the method of claim 12, further comprising presenting information to the client device about the API module via the user interface presentation of the single page application (“...The plurality of applications associated with the application server may be developed using a front-end application platform configured to build In an example embodiment, the front-end application platform is Angular. Angular, commonly referred to as "Angular 2+" or "Angular 2", is a TypeScript-based front-end web application platform addressing all of the parts of the developer's workflow and utilized for building complex web applications. Specifically, Angular can be used to build client applications in Hypertext Markup Language (HTML) and in programming languages like JavaScript or TypeScript that complies with JavaScript. Angular combines declarative templates, dependency injection, end to end tooling, and integrated practices to solve problems related to the development of applications. Angular enables developers to build web, mobile, and desktop applications...Angular is used to create single-page web applications. When the end user connects to the application server for the first time, the entire web application is deployed to the web browser associated with the client device. Thus, the application developed using the front-end application platform is deployed to the browser of the client device. The end user downloads HTML or JavaScript code, page content, and all information related to the application to the web browser. Upon receiving all necessary data related to the application, the end user may use the application, for example, navigate a portal if the application is part of the portal. The user may continue using the application as if the application is run locally on the web browser because all necessary data related to the application are downloaded to the client side, i.e., to the end-user device. The web browser may request additional data from the application server as needed, and send data related to the end user behavior related to the application (actions, navigation, activity, commands, and so forth) to the application server...The application server may receive the request and, in response to the request, dynamically load the component into the client-side application. The component loaded into the application may be displayed as a widget associated with the application. Thus, the component can be dynamically consumed by the web application on the customer side. The customer may extend the web application dynamically to the customer side. The developers of the application do not need to perform any building steps to make the component part of the application or rebuild the web application to provide a new version of the web application with the embedded component...The end user 105 may send a request 170 to the application server 212 using the client device 120. The request 170 may include a request to deploy a component 150 to the application 132. In response to the request 170, the application server 212 may load the component 150 to the application 122. The application 122 and the component 150 may be rendered by the web browser 140...FIG. 2 shows a block diagram illustrating various modules of a system 200 for dynamically deploying a component in an application, according to an example embodiment. The system 200 may include an application server 212, a front-end application platform 214, and optionally a database 216. The front-end application platform 214 may be configured to build a client-side application. In an example embodiment, the front-end application platform is Angular. The client-side application may be built using one or more of the following: HTML, JavaScript, and TypeScript. In an example embodiment, the client-side application may be built as a single page application. The single-page application may include a portal of a workspace customized for the customer. The application server 212 may be configured to deploy the client-side application to a browser associated with a client device. The deployment of the application to the browser may include downloading the single-page application to the browser upon establishing a communication channel between the client device and the application server...” paragraphs 0017/0018/0021/0026-0028). 

As to claim 17, Sehrawat teaches the method of claim 16, wherein the data is provided to the client device in a JavaScript Object Notation (JSON) format ((e.g., JSON or XML) paragraph 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Bennet, Schmidt, Kennedy and Miran with the teaching of Sehrawat because the teaching of Sehrawat would improve the system of Bennet, Schmidt, Kennedy and Miran by allowing users to present information based on individual preferences for the appearances of the User Interface presented to him/her.

As to claim 24, see the rejection of claim 2 above.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0205111 A1 to Bennet et al. in view of U.S. Pub. No. 2015/0235179 A1 to Schmidt et al. and further in view of U.S. Pub. No. 2018/0365702 A1 to Sehrawat et al. and further in view of U.S. Pat. No. 10,282,241 B1 issued to Kennedy as applied to claim 4 above, and further in view of U.S. Pub. No. 2003/0109973 A1 to Hensey et al.

As to claim 9. Bennet as modified by Schmidt, Sehrawat and Kennedy teaches the system of claim 4, however it is silent with reference to wherein the second API operation is associated with a component of an aircraft
Hensey teaches wherein the second API operation is associated with a component of an aircraft (“...The data collection device may further comprise communication means for communicating entered aircraft technical and/or operational data to an external datastore (for example a remote server)...The communication means may comprise a wire and/or wireless connection terminal for connecting to a network to enable entered aircraft technical and/or operational data to be uploaded to a datastore on a remote server...The main component of the Off-line Storage Support Module 3 is the controlling module or simply the "Controller" 80. This module is the central software component responsible for integrating with the other required components and contains the business process logic applicable to the project. The controlling module may integrate all the major elements available to the display device e.g. Due to the off-line requirement, persistence of state between instances of business data is essential, i.e. local storage is required. To achieve this functionality, modules and/or files may be required to perform XML configuration 83, data store processing 84, data storage 85, and PKI processing 81...Local storage may involve the use of XML open standard meta-data format; due to its readability, extensibility and wide enterprise acceptance as a data model. Combined with the ability to query and process XML using XSLT the system is capable of full CRUD (create/read/update/delete) functionality making it a database system. The Off-line Storage Support module may also contain encryption and digital signature security functionality and integration with for example Universal Serial Bus (USB) tokens containing the user's public and private encryption keys conforming to the PKCS#11 standard or a similar standard...” paragraphs 0032/0033/0201/0202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Bennet, Schmidt, Sehrawat and Kennedy with the teaching of Hensey because the teaching of Hensey would improve the system of Bennet, . 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0205111 A1 to Bennet et al. in view of U.S. Pub. No. 2015/0235179 A1 to Schmidt et al. and further in view of U.S. Pub. No. 2018/0365702 A1 to Sehrawat et al. and further in view of U.S. Pat. No. 10,282,241 B1 issued to Kennedy as applied to claim 1 above, and further in view of U.S. Pub. No. U.S. Pub. No. 2018/0089005 A1 to Green.

As to claim 10, Bennet as modified by Schmidt, Sehrawat and Kennedy teaches the system of claim 1, however it is silent with reference to wherein the server is further configured to: 
receive, from the client device, an API call to at least one other operation associated with the client device and the database, the API call indicating a data format; 
receive data from the database associated with the at least one other operation;

provide the formatted data output to the client device. 
Green teaches wherein the server is further configured to: 
receive, from the client device, an API call to at least one other operation associated with the client device and the database, the API call indicating a data format/receive data from the database associated with the at least one other operation/transform the data according to the data format to generate a formatted data output; and provide the formatted data output to the client device (“...In one aspect, the present technology may include an API interpreter hosted at the client. The API interpreter may receive requests for data or commands from an application or process associated with the client. For example, the application and/or client may request data that is available from data stores and computing resources of the service provider environment. However, the request from the application may be in a data request format that is not compatible with making API calls that may be serviced by the computing resources and data of the service provider environment. The API interpreter may interpret or translate the request from the application or process in the data request format into an API call which is in a format compatible with an API that is associated with the computing resources and data of the service provider environment. The API call may be made to an API gateway which may execute the API request by accessing the requested data from the designed computing resources. The API gateway may then respond to the API call by returning data to the client. This data may be intercepted by the API interpreter that translates the data in the API response into a format compatible with the data request format used by the application. The client may specify in the request what format the API interpreter is to return the data. In one aspect, the API interpreter is automatically generated by the modeler at a service provider environment and then sent to the client. The API interpreter may be updated by the modeler based on changes made to the computing resources and data available to the client. Such updates or changes may be pushed to the API interpreter. In one aspect, the API hosted by the service provider environment that received an API call from the API interpreter is generated by the modeler specifically based on the computing resources and data accessible to the clients... The API interpreter 136 is able to understand the request in the data request format and interpret or translate the request to an API call that is understood by or compatible with API and further with the computing resources and data of the service provider environment 102. The service provider environment 102 may then return the data to the API interpreter 136 in response to the API call the API interpreter 136 may then translate the data in the response into the data request format or other format compatible with the application's 132 original data request. In one aspect, the request from the application 132 may specify what format the data is to be returned to the application 132. The API interpreter 136 may then be able to translate the data into the specified format before returning the data to the application 132...” paragraphs 0013/0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Bennet, Schmidt, Sehrawat and Kennedy with the teaching of Green because the teaching of Green would improve the system of Bennet, Schmidt, Sehrawat and Kennedy by providing data information to a client in a user desired format.



Claims 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0235179 A1 to Schmidt et al. in view of U.S. Pub. No. U.S. Pub. No. 2018/0089005 A1 to Green and further in view of U.S. Pub. No. 2018/0365702 A1 to Sehrawat et al. and further in view of U.S. Pat. No. 10,282,241 B1 issued to Kennedy.

As to claim 18, Schmidt teaches an apparatus for operating an application programming interface (API), the apparatus comprising: 
a server (Self-Directed Career Management System 102/Web Server 112) communicatively coupled to a client device (Client 124) and to a database (Database Management System 116), the server comprising an API module configured to: 
receive, from the client device, an API call to at least one operation associated with the client device and the database, the API call indicating a first data format (“...In the HTTP client/server model the client sends an HTTP request to the server and the server responds by returning a response. The request typically identifies a file on the server and the response returned is typically the file requested or a file generated by the file requested. HTTP comprises a set of methods named GET, POST, PUT, DELETE, HEAD and others. An SDCMS may be built entirely using only a GET request and a POST request, but others may be used if desired and where appropriate. All frameworks meeting the requirements for an SDCMS are designed to automatically intercept all client requests arriving at the HTTP server. All frameworks are designed with many preprogrammed capabilities which occur automatically allowing the user to intervene at certain points to develop the code needed to develop the essentials of the application. That's why they are called frameworks. All frameworks are designed to provide the following functionalities to a programmer familiar with the language of the framework...The process whereby a client 124 sends an HTTP request to an SDCMS and how the SCDMS prepares the response is now briefly outlined. Users access the Self-Directed Career Management System 102 via computing devices 124, which can be personal computer, wireless devices such as cell phones, or any other device capable of connecting to the Internet 100 and configured with internal web browsers. Note that all communications between client and SDCMS occur via web (HTTP) server component 112 either by the user at the client clicking a hyperlink or entering a valid URL in the web browser address bar. The SDCMS software 114 is comprised of the account manager 130, the data store manager 132, the document store manager 134, and the output manager 136. All incoming requests from the HTTP server are first processed by the account manager 130. The account manager makes sure that the client request is from a verified unauthenticated or authenticated user and if so, dispatches the request to the appropriate manager (data store manager 132, document store manager 134, or output manager 136). A typical request will be sent to a handler action uniquely associated with the request. This function typically accesses the data store 118 through the database management system 116 or the document store 122 through its interface 120 for viewing, editing or deleting a database table record, or for uploading, downloading, or deleting a file. If from the data store 118 the data is then passed to a software module, a response generator, which is programmed to prepare an HTML document (web page) incorporating the data, if any, and sending it back to the client via the HTTP server 112 as the HTTP response to the client HTTP request. Alternatively, if the request pertains to uploading, downloading or deleting document files, SDCMS software account manager 130 forwards the request to a function in the document store manager 134 uniquely associated with the request programmed to upload, download or delete the file on storage media 122 via the means to access 120 said media...” paragraphs 0028/0031) and
receive data from the database associated with the at least one operation (“...The process whereby a client 124 sends an HTTP request to an SDCMS and how the SCDMS prepares the response is now briefly outlined. Users access the Self-Directed Career Management System 102 via computing devices 124, which can be personal computer, wireless devices such as cell phones, or any other device capable of connecting to the Internet 100 and configured with internal web browsers. Note that all communications between client and SDCMS occur via web (HTTP) server component 112 either by the user at the client clicking a hyperlink or entering a valid URL in the web browser address bar. The SDCMS software 114 is comprised of the account manager 130, the data store manager 132, the document store manager 134, and the output manager 136. All incoming requests from the HTTP server are first processed by the account manager 130. The account manager makes sure that the This function typically accesses the data store 118 through the database management system 116 or the document store 122 through its interface 120 for viewing, editing or deleting a database table record, or for uploading, downloading, or deleting a file. If from the data store 118 the data is then passed to a software module, a response generator, which is programmed to prepare an HTML document (web page) incorporating the data, if any, and sending it back to the client via the HTTP server 112 as the HTTP response to the client HTTP request. Alternatively, if the request pertains to uploading, downloading or deleting document files, SDCMS software account manager 130 forwards the request to a function in the document store manager 134 uniquely associated with the request programmed to upload, download or delete the file on storage media 122 via the means to access 120 said media...” paragraph 0031).

provide the formatted data output to the client device and 
update the formatted data output to enable presentation of the data at the client device in a second format,
  Green teaches to transform the data according to the first data format to generate a formatted data output; and provide the formatted data output to the client device (“...In one aspect, the present technology may include an API interpreter hosted at the client. The API interpreter may receive requests for data or commands from an application or process associated with the client. For example, the application and/or client may request data that is available from data stores and computing resources of the service provider environment. However, the request from the application may be in a data request format that is not compatible with making API calls that may be serviced by the computing resources and data of the service provider environment. The API interpreter may interpret or translate the request from the application or process in the data request format into an API call which is in a format compatible with an API that is associated with the computing resources and data of the service provider environment. The API call may be made to an API gateway which may execute the API request by accessing the requested data from the designed computing resources. The API gateway may then respond to the API call by returning data to the client. This data may be intercepted by the API interpreter that translates the data in the API response into a format compatible with the data request format used by the application. The client may specify in the request what format the API interpreter is to return the data. In one aspect, the API interpreter is automatically generated by the modeler at a service provider environment and then sent to the client. The API interpreter may be updated by the modeler based on changes made to the computing resources and data available to the client. Such updates or changes may be pushed to the API interpreter. In one aspect, the API hosted by the service provider environment that received an API call from the API interpreter is generated by the modeler specifically based on the computing resources and data accessible to the clients... The API interpreter 136 is able to understand the request in the data request format and interpret or translate the request to an API call that is understood by or compatible with API and further with the computing resources and data of the service provider environment 102. The service provider environment 102 may then return the data to the API interpreter 136 in response to the API call the API interpreter 136 may then translate the data in the response into the data request format or other format compatible with the application's 132 original data request. In one aspect, the request from the application 132 may specify what format the data is to be returned to the application 132. The API interpreter 136 may then be able to translate the data into the specified format before returning the data to the application 132...” paragraphs 0013/0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schmidt with the teaching of Green because the teaching of Green would improve the system of Schmidt by providing data information to a client in a user desired format.
Sehrawat teaches update the formatted data output to enable presentation of the data at the client device in a second format (“...(e.g., a layout in rows and/or columns...”) paragraph 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schmidt and Green with the teaching of Sehrawat because the teaching of 
Kennedy teaches enable presentation of the information at the client device in a second format received from the page application, the user input indicating selection of a display format, wherein the first format corresponds to an untransformed data format, and wherein the second format corresponds to a transformed data format (“...The user interface 400 also allows the user to specify the name of the parameters 406 that are used in the authentication (in this example, the parameter "key") and referred to as "Auth Parameters". For some authentication types there may not be variable parameter names (for example, for Basic authentication the names of the header fields are predetermined). If there are no parameters available, the area used to specify the auth parameters 406 may be greyed out, invisible, collapsed, or otherwise inaccessible. The user interface 400 can also allow the user to specify the return format 408 of the RESTful service. As described above, the return format may be either JSON or XML. In this example, the user can select from a drop down list (for example, JSON, XML, query based, path based). In this example, the return type is determined based on the path or the URL. The user interface 400 includes a return format path where the user can specify the path to request a JSON return type 410 and one for an XML 412 return type. Alternatively, if the user selects the query based option, the user interface 400 may include a field where a user may specify a parameter and one or more values that correspond to the return types...The user interface 500 can also allow the user to specify the return format 510 of the RESTful service. As described above, the return format may be either JSON or XML. In this example, the user can select from a drop down list (for example, JSON, XML, query based, path based). In this example, the user has selected to receive JSON responses. Accordingly, the return format parameter 510 field is disabled...” Col. 7 Ln. 24-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schmidt, Green and Sehrawat with the teaching of Kennedy because the teaching of Kennedy would improve the system of Schmidt, Green and Sehrawat by allowing users to determine request return type.

As to claim 19, Schmidt teaches the apparatus of claim 18, wherein the at least one operation comprises a "GET" command, and wherein the In the HTTP client/server model the client sends an HTTP request to the server and the server responds by returning a response. The request typically identifies a file on the server and the response returned is typically the file requested or a file generated by the file requested. HTTP comprises a set of methods named GET, POST, PUT, DELETE, HEAD and others. An SDCMS may be built entirely using only a GET request and a POST request, but others may be used if desired and where appropriate. All frameworks meeting the requirements for an SDCMS are designed to automatically intercept all client requests arriving at the HTTP server. All frameworks are designed with many preprogrammed capabilities which occur automatically allowing the user to intervene at certain points to develop the code needed to develop the essentials of the application. That's why they are called frameworks. All frameworks are designed to provide the following functionalities to a programmer familiar with the language of the framework...The process whereby a client 124 sends an HTTP request to an SDCMS and how the SCDMS prepares the response is now briefly outlined. Users access the Self-Directed Career Management System 102 via computing devices 124, which can be personal computer, A typical request will be sent to a handler action uniquely associated with the request. This function typically accesses the data store 118 through the database management system 116 or the document store 122 through its interface 120 for viewing, editing or deleting a database table record, or for uploading, downloading, or deleting a file. If from the data store 118 the data is then passed to a software module, a response generator, which is programmed to prepare an HTML document (web page) incorporating the data, if any, and sending it back to the client via the HTTP server 112 as the HTTP response to the client HTTP request. Alternatively, if the request pertains to uploading, downloading or deleting document files, SDCMS software account manager 130 forwards the request to a function in the document store manager 134 uniquely associated with the request programmed to upload, download or delete the file on storage media 122 via the means to access 120 said media...” paragraphs 0028/0031).  

As to claim 21, Schmidt teaches the apparatus of claim 18, wherein server is further configured to:  - 21 -Attorney Docket No.: 18-2456-US-NP 
perform a particular API operation to host a single page application, the single page application operable to provide a user interface presentation to the client device; and perform a second particular API operation through the single page application, the second particular API operation associated with the client device and the database (“...The data store manager will now be described. CRUD is an acronym that encompasses all database operations needed to create, read, update (edit or change), and delete records in a database table. At a minimum, an SDCMS will require providing users who access their accounts from a client web browser with a user interface (comprised of web pages) allowing them to create new, read, edit, and delete existing records belonging only to their respective user accounts to/from any of the data tables in the data store. The whole of this user interface constitutes the data store manager...Additionally at a minimum an SDCMS will require providing users who access their accounts from a client web browser with a user interface (comprised of web pages) to view, add and delete documents from the document store. The whole of this interface constitutes the document store manager... To simplify the illustration of creating an SDCMS data store manager as it could be implemented in web application framework, FIG. 3 shows the embodiment discussed above with handler actions to read all records of each table in the data store followed by response generators to generate the web page. FIG. 3 shows a hyperlink 314 which must appear on some web page and must link to a specific table's read handler action or in a preferred embodiment this hyperlink would lead to a single handler action for reading the user's records from all tables for placement on a single read page. FIG. 3 shows an embodiment for illustration only using a single table's handler action 310, containing three handler actions within it the readAction( ) 312, the editAction( ) 316, and the deleteAction( ) 320. Note that a readAction( ) 312 processes the GET request sent via the hyperlink 314 and retrieves all records in the table associated with the table 310 and passes it to its associated response generator 360, which produces a web page containing an HTML hyperlink element 362 to add a new record to the table, and an HTML hyperlink element 364 next to each of the user's records in the table to edit just that record, and a "Delete" hyperlink 366 also next to each record to delete just that record. Note that both the "Add New" 362 and the "Edit" hyperlinks 364 pass program execution to a single handler action, the editAction( ) 316 which serves both to add a new record and edit an existing one. Whether we are adding a new record or editing an existing one is determined by whether or not a value"0" is passed as a parameter in the URL to the editAction( ) 316. A value of "0" indicates a new record is being added, but if not "0", it represents the value of the id field of the record to edit and that value is used to retrieve the record's data from the table. In either case, the information is passed to the editAction's 316 associated response generator 370 which either displays a blank form, or a form with the data from the record to edit. Note that the response generator 370 will produce a web page containing two hyperlinks, a "Cancel" hyperlink 372, and a "Submit" element 376 for the form data. "Cancel" 372 is a hyperlink back to the readAction( ) 312 permitting the user to abort an add or edit operation. And "Submit" 376 when clicked by the user leads back to the editAction( ) 316 with an HTTP POST request which either saves a new record to the table with the values in the POST request, or updates the edited record with the values of the POST request. Upon completion, editAction( ) 316 redirects execution to the readAction( ) 312 which will re retrieve all the table records, including a newly added or updated existing record and pass the data to response generator 360...A minimum of three handler actions are needed to accomplish CRUD operations on each table. Hence, in the logically simplest implementation, for the five tables in FIG. 2 we only need 15 handler actions. Since each table requires identical code to achieve CRUD operations with changes required only in table names and table field names, FIG. 2 suffices, therefore, to instruct one skilled in the art how to build the needed handler actions and response generators for the remaining tables to complete the construction of the entire data store manager...” paragraphs 0038/0039/0047/0048).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0235179 A1 to Schmidt et al. in view of U.S. Pub. No. U.S. Pub. No. 2018/0089005 A1 to Green and further in view of U.S. Pub. No. 2018/0365702 A1 to Sehrawat et al. and further in view of U.S. Pat. No. 10,282,241 B1 issued to Kennedy as applied to claim 18 above, and further in view of U.S.  Pub. No. 2008/0134059 A1 to Kumar et al.

As to claim 20, Schmidt as modified by Green, Sehrawat and Kennedy teaches the apparatus of claim 18, however it is silent with reference to wherein transforming the data includes generating an image file of a chart representative of the data, a graph representative of the data, or a map representative of the data, and wherein the image file is provided as the formatted data output to the client device.  
Kumar teaches wherein transforming the data includes generating an image file of a chart representative of the data, a graph representative of the data, or a map representative of the data, and wherein the image file is provided as the formatted data output to the client device (“...FIG. 3 outlines a method used by an embodiment of the invention. First, data and parameters describing the chart are received from a client (310). As described above, the information may arrive as parameters to a subroutine call, through a network data connection, or through another communication channel. The parameters are processed (320) to determine what sort of chart is desired, what format the data is in, etc. For example, parameters may specify a type of chart (e.g. pie chart, bar chart, scatter plot, three-dimensional projection); size, colors and fonts; titles; and other auxiliary information. Some parameters may not be meaningful to some chart producers...The client's data and parameters are adapted to a format appropriate for a chart producer (330) and the chart producer is activated (340). The adapted data is provided to the producer (350), which prepares the requested chart (360). The chart is associated with an identifier (370) such as a Uniform Resource Locator ("URL"). In some embodiments, the chart producer may generate a raster graphic image (i.e. an array of pixels described in a format such as the Graphics Interchange Format ("GIF"), Joint Photographic Experts Group ("JPEG"), or Portable Network Graphics ("PNG")). In other embodiments, the chart producer's output may be converted to a raster graphic format by logic within the generic chart interface. The image may be stored on a resource server (380) such as a Hypertext Transfer Protocol ("HTTP") server (commonly called a "web server") so that it can be retrieved via the identifier. Some chart producers may implement an internal resource server, so that the created chart can be retrieved directly from the producer rather than from an auxiliary web server. Finally, the identifier is returned to the client (390)...In some embodiments, the chart client (e.g. data processing application 110) may provide a reference to the chart data through the generic chart interface, instead of providing the data itself. The chart producer may subsequently monitor the referenced data and produce an updated chart if the data changes. Alternatively, the chart client could trigger the production of an updated chart when desired through a function provided by the generic interface. In either situation, a new chart representation could overwrite the old representation at the chart reference identifier, or a new reference identifier could be provided, from which the client could obtain the updated chart....” paragraphs 0019-0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schmidt, Green, Sehrawat and Kennedy with the teaching of Kumar because the teaching of Kumar would improve the system of Schmidt, Green, Sehrawat and Kennedy by providing data information to a client in a user desired format.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0235179 A1 to Schmidt et al. in view of U.S.  Pub. No. 2008/0134059 A1 to Kumar et al. and further in view of U.S. Pub. No. 2018/0365702 A1 to Sehrawat et al. and further in view of U.S. Pat. No. 10,282,241 B1 issued to Kennedy.

As to claim 26, Schmidt teaches an apparatus for operating an application programming interface (API), the apparatus comprising: 
a server (Self-Directed Career Management System 102/Web Server 112) communicatively coupled to a client device, the server comprising an API module configured to: 
receive, from the client device, an API call to at least one operation associated with the client device (“...In the HTTP client/server model the client sends an HTTP request to the server and the server responds by returning a response. The request typically identifies a file on the server and the response returned is typically the file requested or a file generated by the file requested. HTTP comprises a set of methods named GET, POST, PUT, DELETE, HEAD and others. An SDCMS may be built entirely using only a GET request and a POST request, but others may be used if desired and where appropriate. All frameworks meeting the requirements for an SDCMS are designed to automatically intercept all client requests arriving at the HTTP server. All frameworks are designed with many preprogrammed capabilities which occur automatically allowing the user to intervene at certain points to develop the code needed to develop the essentials of the application. That's why they are called frameworks. All frameworks are designed to provide the following functionalities to a programmer familiar with the language of the framework...The process whereby a client 124 sends an HTTP request to an SDCMS and how the SCDMS prepares the response is now briefly outlined. Users access the Self-Directed Career Management System 102 via computing devices 124, which can be personal computer, wireless devices such as cell phones, or any other device capable of connecting to the Internet 100 and configured with internal web browsers. Note that all communications between client and SDCMS occur via web (HTTP) server component 112 either by the user at the client clicking a hyperlink or entering a valid URL in the web browser address bar. The SDCMS software 114 is comprised of the account manager 130, the data store manager 132, the document store manager 134, and the output manager 136. All incoming requests from the HTTP server are first processed by the account manager 130. The account manager makes sure that the client request is from a verified unauthenticated or authenticated user and if so, dispatches the request to the appropriate manager (data store manager 132, document store manager 134, or output manager 136). A typical request will be sent to a handler action uniquely associated with the request. This function typically accesses the data store 118 through the database management system 116 or the document store 122 through its interface 120 for viewing, editing or deleting a database table record, or for uploading, downloading, or deleting a file. If from the data store 118 the data is then passed to a software module, a response generator, which is programmed to prepare an HTML document (web page) incorporating the data, if any, and sending it back to the client via the HTTP server 112 as the HTTP response to the client HTTP request. Alternatively, if the request pertains to uploading, downloading or deleting document files, SDCMS software account manager 130 forwards the request to a function in the document store manager 134 uniquely associated with the request programmed to upload, download or delete the file on storage media 122 via the means to access 120 said media...” paragraphs 0028/0031). 
Schmidt does not explicitly teach rendering a visualization based on the API call, the visualization corresponding to an image of one of a chart, a graph, a map, or hypertext markup language (HTML) text; and provide the visualization to the client device, 
update the visualization to enable presentation of the API call at the client device in a second format, and 
enable presentation of the information at the client device in a second format received from the page application, the user input indicating selection of a display format, wherein the visualization includes data in a first format and the first format corresponds to an untransformed data format, and wherein the second format corresponds to a transformed data format.
Kumar teaches rendering a visualization based on the API call, the visualization corresponding to an image of one of a chart, a graph, a map, or hypertext markup language (HTML) text; and provide the visualization to FIG. 3 outlines a method used by an embodiment of the invention. First, data and parameters describing the chart are received from a client (310). As described above, the information may arrive as parameters to a subroutine call, through a network data connection, or through another communication channel. The parameters are processed (320) to determine what sort of chart is desired, what format the data is in, etc. For example, parameters may specify a type of chart (e.g. pie chart, bar chart, scatter plot, three-dimensional projection); size, colors and fonts; titles; and other auxiliary information. Some parameters may not be meaningful to some chart producers...The client's data and parameters are adapted to a format appropriate for a chart producer (330) and the chart producer is activated (340). The adapted data is provided to the producer (350), which prepares the requested chart (360). The chart is associated with an identifier (370) such as a Uniform Resource Locator ("URL"). In some embodiments, the chart producer may generate a raster graphic image (i.e. an array of pixels described in a format such as the Graphics Interchange Format ("GIF"), Joint Photographic Experts Group ("JPEG"), or Portable Network Graphics ("PNG")). In other embodiments, the chart producer's output may be converted to a raster graphic format by logic within the generic chart interface. The image may be stored on a resource server (380) such as a Hypertext Transfer Protocol ("HTTP") server (commonly called a "web server") so that it can be retrieved via the identifier. Some chart producers may implement an internal resource server, so that the created chart can be retrieved directly from the producer rather than from an auxiliary web server. Finally, the identifier is returned to the client (390)...In some embodiments, the chart client (e.g. data processing application 110) may provide a reference to the chart data through the generic chart interface, instead of providing the data itself. The chart producer may subsequently monitor the referenced data and produce an updated chart if the data changes. Alternatively, the chart client could trigger the production of an updated chart when desired through a function provided by the generic interface. In either situation, a new chart representation could overwrite the old representation at the chart reference identifier, or a new reference identifier could be provided, from which the client could obtain the updated chart....” paragraphs 0019-0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schmidt with the teaching of Kumar because the teaching of Kumar would 
Sehrawat teaches update the visualization to enable presentation of the API call at the client device in a second format (“...(e.g., a layout in rows and/or columns...”) paragraph 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schmidt and Kumar with the teaching of Sehrawat because the teaching of Sehrawat would improve the system of Schmidt and Kumar by allowing users to present information based on individual preferences for the appearances of the User Interface presented to him/her.
Kennedy teaches enable presentation of the information at the client device in a second format received from the page application, the user input indicating selection of a display format, wherein the visualization includes data in a first format and the first format corresponds to an untransformed data format, and wherein the second format corresponds to a transformed data format  (“...The user interface 400 also allows the user to specify the name of the parameters 406 that are used in the authentication (in this example, the parameter "key") and referred to as "Auth Parameters". For some authentication types there may not be The user interface 400 can also allow the user to specify the return format 408 of the RESTful service. As described above, the return format may be either JSON or XML. In this example, the user can select from a drop down list (for example, JSON, XML, query based, path based). In this example, the return type is determined based on the path or the URL. The user interface 400 includes a return format path where the user can specify the path to request a JSON return type 410 and one for an XML 412 return type. Alternatively, if the user selects the query based option, the user interface 400 may include a field where a user may specify a parameter and one or more values that correspond to the return types...The user interface 500 can also allow the user to specify the return format 510 of the RESTful service. As described above, the return format may be either JSON or XML. In this example, the user can select from a drop down list (for example, JSON, XML, query based, path based). In this example, the user has selected to receive JSON responses. Accordingly, the return format parameter 510 field is disabled...” Col. 7 Ln. 24-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schmidt and Kumar with the teaching of Kennedy because the teaching of Kennedy would improve the system of Schmidt and Kumar by allowing users to determine request return type.

Response to Arguments
Applicant’s arguments with respect to claims 1-26 have been considered but are moot because the new ground of rejection relies on additional reference for the teaching or matter specifically challenged in the argument. 
NOTE: This rejection is necessitated by the additional reference applied in the current rejection and no allowable subject matter is discovered at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHARLES E ANYA/Primary Examiner, Art Unit 2194